DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. The objection made in the previous office action has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
3.  The 112(a) rejection made in the previous office action has been withdrawn in view of the claims being cancelled.
Allowable Subject Matter
4. Claims [10-18] are allowed.
5. The following is an examiner’s statement of reasons for allowance: 
Re Claim 10, none of the prior arts on the record teaches or reasonably suggests: A manufacturing method of a camera mount consisting of at least two layers which are laminated in an optical axis direction of an image-capturing lens, the camera mount engaged with the image-capturing lens and detachably locking the image-capturing lens to a camera body, the manufacturing method comprising: a step of forming a second mount layer by press working of a metal material, the second mount layer having a plurality of lens attachment claw portions configured to attach the image-capturing lens, wherein the step of forming the second mount layer includes a step of forming the plurality of lens attachment claw portions by press drawing; in conjunction with the other limitation of the claim.

Claims 11-18 are allowed due to their direct or indirect dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AHMED A BERHAN/Primary Examiner, Art Unit 2698